Exhibit 10.1

SUBSCRIPTION AGREEMENT

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660

Ladies and Gentlemen:

1. Subscription. The undersigned (the “Purchaser”), intending to be legally
bound, hereby irrevocably agrees to purchase from CytoDyn Inc., a Delaware
corporation (the “Company”) the number of shares of common stock, $0.001 par
value, of the Company (the “Common Stock”) set forth on the signature page
hereof at a purchase price of $0.50 (the “Subscribed Shares”), with a minimum
investment of $50,000 (“Minimum Investment Amount”), or such lesser amount
accepted by the Company in its sole discretion. In addition, each Purchaser
shall also receive a warrant, substantially in the form attached hereto as
Exhibit A (the “Warrants” and together with the Subscribed Shares and the shares
of Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”),
collectively, the “Securities”), to purchase a number of shares of Common Stock
equal to 50% of the number of Subscribed Shares. The Warrants will be
exercisable for Warrant Shares for a 5-year period commencing at the Closing (as
defined below) at an exercise price of $0.75 per share.

2. The Offering. This subscription is submitted to you in accordance with and
subject to the terms and conditions described in this Subscription Agreement
relating to the offering (the “Offering”) by the Company of Subscribed Shares
and related Warrants. The closing of the Offering to which this Subscription
Agreement relates (the “Closing”) may be scheduled by the Company at any time
after the execution of this Subscription Agreement. Additional Securities may
have been and may continue to be offered and sold from time to time in the
Offering, until the date on which the Offering is concluded, through additional
closings conducted by the Company with respect to those additional Securities
sold.

3. Payment. The Purchaser will immediately make a wire transfer payment to the
Company pursuant to the instructions included herein in the full amount of the
purchase price of the Securities being subscribed for hereby. Wire transfer
instructions are set forth on the Subscription Instructions included on the last
page hereof under the heading “To subscribe for Securities in the private
offering of CytoDyn Inc.” Together with a wire transfer (or, subject to the
Company’s approval in its sole discretion in lieu of a wire transfer, a check)
for the full purchase price, the Purchaser is delivering a completed [and]/[,]
executed omnibus Signature Page to this Subscription Agreement, an initialed
Accredited Investor Certification [and a completed *** Purchaser
Questionnaire].1

 

1 

Include bracketed language throughout, as necessary, depending on whether
subscription is placed through placement agent.



--------------------------------------------------------------------------------

4. Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this or
any other subscription for Securities, in whole or in part, notwithstanding
prior receipt by the Purchaser of notice of acceptance of this subscription. The
Company shall have no obligation hereunder, including the issuance of the
Subscribed Shares and the Warrants, until the Company shall execute and deliver
to the Purchaser an executed copy of this Subscription Agreement. If this
subscription is rejected in whole or the Offering of Securities is terminated,
all funds received from the Purchaser will be returned without interest or
offset, and this Subscription Agreement shall thereafter be of no further force
or effect. If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest or offset, and
this Subscription Agreement will continue in full force and effect to the extent
this subscription was accepted.

5. Registration Rights.

(a) The Company shall use commercially reasonable efforts to prepare and file
with the United States Securities and Exchange Commission (the “SEC”), within
ninety (90) days following the final closing of the Offering, but not later than
December 31, 2018, a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), covering the resale of all of the Registrable
Securities in an offering to be made on a continuous basis pursuant to Rule 415
promulgated under the Securities Act (“Rule 415”). Subject to the terms of this
Agreement, the Company shall use its reasonable efforts to cause such
registration statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof. For the purposes hereof,
“Registrable Securities” means, as of any date of determination, (i) the
Subscribed Shares and the Warrant Shares and (ii) any securities issued or then
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file another,
registration statement hereunder with respect thereto) for so long as (x) such
Registrable Securities have been disposed of by the Purchaser in accordance with
such effective registration statement, (y) such Registrable Securities have been
previously sold in accordance with Rule 144 promulgated under the Securities Act
(“Rule 144”), or (z) such securities become eligible for resale without volume
or manner-of-sale restrictions and without current public information pursuant
to Rule 144, as reasonably determined by the Company upon the advice of counsel
to the Company.

(b) Notwithstanding the registration obligations set forth in Section 5(a), if
the SEC informs the Company that not all of the Registrable Securities can, as a
result of the application of Rule 415 or other applicable regulations, be
registered for resale as a secondary offering on a single registration
statement, the Company agrees to promptly inform the Purchaser thereof and use
its reasonable efforts to file amendments to the registration statement as
required by the SEC, covering the maximum number of Registrable Securities
permitted to be registered by the SEC. If the SEC or any publicly available
written or oral guidance of the SEC staff sets forth a limitation on the number
of Registrable Securities permitted to be registered on a particular
Registration Statement as a secondary offering, the Company shall reduce
Registrable Securities on a pro rata basis across participating investors in
this Offering, in proportion to the aggregate amount of Registrable Securities
to be registered by each.

 

2



--------------------------------------------------------------------------------

(c) In connection with the Company’s registration obligations hereunder, the
Company shall, as promptly as reasonably possible under the circumstances taking
into account the Company’s good faith assessment of any adverse consequences to
the Company and its stockholders of the premature disclosure of such event,
prepare a supplement or amendment, including a post-effective amendment, to a
registration statement or a supplement to the related prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither a registration
statement nor such prospectus will contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. If the Company notifies the Purchaser to suspend the
use of any prospectus until the requisite changes to such prospectus have been
made, then the Purchaser shall suspend use of such prospectus.

(d) The Company may require each Purchaser to furnish to the Company a certified
statement as to the number of shares of Common Stock beneficially owned by the
Purchaser and, to the extent applicable, the natural persons thereof that have
voting and dispositive control over the shares, substantially in the form
attached hereto as Exhibit B, as well as such other information about the
Purchaser as may reasonably be requested by the Company to facilitate such
registration.

(e) To the extent the Purchaser includes any Registrable Securities in a
registration statement pursuant to the terms hereof, the Purchaser will
indemnify and hold harmless the Company, its directors and officers and any
controlling person from and against, and will reimburse the Company, its
directors and officers and any controlling person with respect to, any and all
loss, damage, liability, cost, or expense to which the Company, its directors
and officers or such controlling person may become subject under the Securities
Act or otherwise, insofar as such losses, damages, liabilities, costs, or
expenses are caused by any untrue statement or alleged untrue statement of any
material fact contained in such registration statement, any prospectus contained
therein or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was so made in reliance upon and in
conformity with information furnished by or on behalf of the Purchaser
specifically for use in the preparation thereof, and provided further that the
maximum amount that may be recovered from Purchaser shall be limited to the
amount of proceeds received by the Purchaser from the sale of such Registrable
Securities.

6. Restrictions on Transfer.

(a) The Purchaser understands and agrees that the Securities are subject to the
transfer restrictions specified herein and in the Warrants, and that the
Securities have not been registered under the Securities Act or the securities
laws of any state or other jurisdiction; accordingly, the Securities (including
the Warrant Shares) must be held indefinitely unless they are subsequently
registered or unless, in the opinion of counsel reasonably acceptable to the
Company, a sale or transfer may be made in compliance with the provisions of
this Subscription Agreement and the Warrants, as the case may be, and without
registration under United States securities laws and the applicable securities
laws of any state or other jurisdiction.

 

3



--------------------------------------------------------------------------------

(b) The Purchaser further agrees that legends may be placed on the Securities
restricting the transfer thereof, and that appropriate notations may be made in
the Company’s stock books and stop transfer instructions placed with the
transfer agent of the Common Stock, each in a manner generally consistent with
the foregoing.

(c) The Purchaser is aware of the provisions of Rule 144 which, in substance,
permit limited public resale of “restricted securities” acquired by
non-affiliates of the issuer thereof, directly or indirectly, from the issuer
(or from an affiliate of such issuer), in a non-public offering subject to the
satisfaction of certain conditions, if applicable, including, among other
things, the availability of certain public information about the Company and the
resale occurring not less than six (6) months after the party has purchased and
paid for the securities to be sold.

(d) The Purchaser further understands that at the time the Purchaser wishes to
sell Securities (including any Warrant Shares issued or issuable upon exercise
of the Warrants) there may be no public market upon which to make such a sale,
and that, even if such a public market then exists, the Company may not have
filed all reports and other materials required under Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, other than Form 8-K reports, during
the preceding 12 months, and that, in such event, because the Company is a
former “shell company” as contemplated under paragraph (i) of Rule 144, Rule 144
will not be available to the Purchaser.

(e) The Purchaser further understands that, because the Company is a former
“shell company” as contemplated under paragraph (i) of Rule 144, regardless of
the amount of time that the Purchaser holds the Securities, sales of the
Securities may only be made under Rule 144 upon the satisfaction of certain
conditions, including that the Company has filed with the SEC, during the 12
months preceding the sale, all quarterly and annual reports required under the
Securities Exchange Act of 1934, as amended; and that, accordingly, any
restrictive legends placed on the Securities cannot be removed except in
connection with an actual sale that is subject to an effective registration
statement under, or an applicable exemption from the registration requirements
of, the Securities Act, and “blanket” removals of any such restrictive legends
will not be possible.

(f) The Purchaser further understands that in the event all of the requirements
of Rule 144 are not satisfied, registration under the Securities Act, compliance
with Regulation A promulgated under the Securities Act, or some other
registration exemption will be required; and that, notwithstanding the fact that
Rule 144 is not exclusive, the staff of the SEC has expressed its opinion that
persons proposing to sell private placement securities other than in a
registered offering and otherwise than pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales, and that such persons and their
respective brokers who participate in such transactions do so at their own risk.

 

4



--------------------------------------------------------------------------------

7. Representations and Warranties.

The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:

(a) None of the Securities offered hereby are registered under the Securities
Act or the securities laws of any state or other jurisdiction. The Purchaser
understands that the offering and sale of the Securities (including the issuance
of Warrant Shares upon exercise of the Warrants) is intended to be exempt from
registration under the Securities Act, by virtue of Section 4(a)(2) thereof and
the provisions of Regulation D (“Regulation D”) as promulgated by the SEC
thereunder, based, in part, upon the representations, warranties and agreements
of the Purchaser contained in this Subscription Agreement.

(b) Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser’s attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received all documents requested by
the Purchaser, have carefully reviewed them and understand the information
contained therein.

(c) Neither the SEC nor any state securities commission or other regulatory
authority has approved the Subscribed Shares, the Warrants or the Warrant
Shares, or passed upon or endorsed the merits of the offering of securities or
confirmed the accuracy or determined the adequacy of the Offering. The Offering
has not been reviewed by any federal, state or other regulatory authority.

(d) All documents, records, and books pertaining to the investment in the
Securities have been made available for inspection by such Purchaser and its
Advisers, if any.

(e) The Purchaser and its Advisers, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the Offering and sale of the Securities and the
business, financial condition and results of operations of the Company, and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any.

(f) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or information (oral or written) other
than as stated in this Subscription Agreement.

(g) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering of the Securities through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication published in any
newspaper, magazine or similar media or broadcast over television, radio or the
Internet (including, without limitation, internet “blogs,” bulletin boards,
discussion groups and social networking sites) in connection with the Offering
and sale of the Securities and is not subscribing for the Securities and did not
become aware of the Offering of the Securities through or as a result of any
seminar or meeting to which the Purchaser was invited by, or any solicitation of
a subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally.

(h) The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Securities and the Company and to make an informed
investment decision with respect thereto.

 

5



--------------------------------------------------------------------------------

(i) [The Purchaser is aware that *** (the “Placement Agent”), for the services
it is providing in this Offering will receive, with respect to subscriptions
made in this Offering through the Placement Agent, (1) a cash compensation equal
to 12% of the gross proceeds received by the Company from such subscribers;
(2) a warrant to purchase a number of shares equal to 10% of the aggregate
number of Subscribed Shares issued to such subscribers, which is exercisable for
a period of five (5) years from the date of issuance at an exercise price equal
to 100% of the purchase price for such Subscribed Shares and related Warrants
and (3) a non-accountable expense fee of $25,000 to be paid upon the first
closing of the Offering.]

(j) [The][Other than the commission payable to the Placement Agent as described
herein, the] Purchaser has taken no action that would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby.

(k) [The Purchaser acknowledges that the Placement Agent has acted as a
placement agent for the Company in previous offerings of its debt and equity
securities, and the Placement Agent and its registered representatives received,
as compensation for those offerings, warrants to purchase shares of Common
Stock, which may give Placement Agent an incentive to sell the Securities to
Purchaser.]

(l) [The Purchaser is aware that a Managing Partner in the Placement Agent’s New
York, New York office, ***, entered into a final settlement with the
Massachusetts Securities Division in 2001 pursuant to which he agreed, among
other things, never to seek to register with the Massachusetts Securities
Division in any capacity. The settlement resolved allegations that *** failed to
adequately supervise employees at a prior broker-dealer.]

(m) The Purchaser is not relying on the [Placement Agent, the] Company or [any
of its]/[either of their respective] employees or agents with respect to the
legal, tax, economic and related considerations of an investment in the
Securities, and the Purchaser has relied on the advice of, or has consulted
with, only its own Advisers.

(n) The Purchaser is acquiring the Securities (including, upon exercise of the
Warrants, the Warrant Shares) solely for such Purchaser’s own account for
investment purposes only and not with a view to or intent of resale or
distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Subscribed Shares, the Warrants or the Warrant Shares, and the
Purchaser has no plans to enter into any such agreement or arrangement.

(o) The Purchaser must bear the substantial economic risks of the investment in
the Securities (including, upon exercise of the Warrants, the Warrant Shares)
indefinitely because none of the Securities may be sold, hypothecated or
otherwise disposed of unless subsequently registered under the Securities Act
and the applicable securities laws of any state or other jurisdiction or an
exemption from such registration is available. Legends shall be placed on the
Securities to the effect that they have not been registered under the Securities
Act or the

 

6



--------------------------------------------------------------------------------

securities laws of any state or other jurisdiction and appropriate notations
thereof will be made in the Company’s stock books. Stop transfer instructions
will be placed with the transfer agent of the Securities. There will not be any
assurance that such securities will be freely transferable at any time in the
foreseeable future.

(p) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity from
its investment in the Securities for an indefinite period of time.

(q) The Purchaser is aware that an investment in the Securities is high risk,
involving a number of very significant risks and has carefully read and
considered the matters set forth under the caption “Risk Factors” in the
Company’s filings with the SEC (including the documents incorporated by
reference therein) (the “SEC Filings”), and, in particular, acknowledges that
the Company has a limited operating history, significant operating losses since
inception, no revenues to date and limited assets, is engaged in a highly
competitive business and will need additional capital which will result in
dilution to the Purchaser if he, she, or it is not able to participate in future
offerings.

(r) The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Accredited Investor Certification contained herein.

(s) The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and all other related agreements or certificates and
to carry out the provisions hereof and thereof; (ii) if a corporation,
partnership, or limited liability company or partnership, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Securities, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Securities, the execution and delivery of this Subscription
Agreement has been duly authorized by all necessary action, this Subscription
Agreement has been duly executed and delivered on behalf of such entity and is a
legal, valid and binding obligation of such entity; or (iii) if executing this
Subscription Agreement in a representative or fiduciary capacity, represents
that it has full power and authority to execute and deliver this Subscription
Agreement in such capacity and on behalf of the subscribing individual, ward,
partnership, trust, estate, corporation, or limited liability company or
partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound.

 

7



--------------------------------------------------------------------------------

(t) The Purchaser and its Advisers, if any, have had the opportunity to obtain
any additional information, to the extent the Company has such information in
its possession or could acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the SEC Filings
and all documents received or reviewed in connection with the purchase of the
Securities and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or its
Advisers, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and its Advisers, if any.

(u) Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company is complete and accurate and may be relied
upon by the Company in determining the availability of an exemption from
registration under federal and state securities laws in connection with the
Offering and sale of the Securities. The Purchaser further represents and
warrants that it will notify and supply corrective information to the Company
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the Securities.

(v) The Purchaser has significant prior investment experience, including
investment in non-listed and non-registered securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser’s overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Securities will not cause such
commitment to become excessive. The investment in the Securities is a suitable
one for the Purchaser.

(w) The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or its Advisers, if any,
consider material to its decision to make this investment.

(x) The Purchaser acknowledges that any estimates or forward-looking statements
or projections included in the SEC Filings (including the documents incorporated
by reference therein) were prepared by the Company in good faith but that the
attainment of any such projections, estimates or forward-looking statements
cannot be guaranteed by the Company and should not be relied upon.

(y) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or its Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in this Subscription Agreement.

(z) Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject.

 

8



--------------------------------------------------------------------------------

(aa) THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION. THE SECURITIES ARE BEING OFFERED AND SOLD IN RELIANCE ON
EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SECURITIES HAVE NOT BEEN
RECOMMENDED, APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION,
ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY
OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING
OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT.
ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

(bb) In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering and sale of the
Securities, including the merits and risks involved. The Purchaser should be
aware that it will be required to bear the financial risks of this investment
for an indefinite period of time.

(cc) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (1) is responsible for the decision to invest in the Company; (2) is
independent of the Company or any of its affiliates; (3) is qualified to make
such investment decision; and (4) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.

(dd) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals2 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

 

2 

These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

 

9



--------------------------------------------------------------------------------

(ee) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company should the Purchaser become aware of any change in the information
set forth in these representations. The Purchaser understands and acknowledges
that, by law, the Company may be obligated to “freeze the account” of the
Purchaser, either by prohibiting additional subscriptions from the Purchaser,
declining any redemption requests and/or segregating the assets in the account
in compliance with governmental regulations. The Purchaser further acknowledges
that the Company may, by written notice to the Purchaser, suspend the redemption
rights, if any, of the Purchaser if the Company reasonably deems it necessary to
do so to comply with anti-money laundering regulations applicable to the Company
or any of the Company’s other service providers. These individuals include
specially designated nationals, specially designated narcotics traffickers and
other parties subject to OFAC sanctions and embargo programs.

(ff) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser;
(2) any person controlling or controlled by the Purchaser; (3) if the Purchaser
is a privately-held entity, any person having a beneficial interest in the
Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,3 or any immediate family4 member or close associate5 of a senior foreign
political figure, as such terms are defined in the footnotes below.

(gg) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities;
(3) the Foreign Bank is subject to inspection by the banking authority that
licensed the Foreign Bank to conduct banking activities; and (4) the Foreign
Bank does not provide banking services to any other Foreign Bank that does not
have a physical presence in any country and that is not a regulated affiliate.

 

3 

A “senior foreign political figure” is defined as a current or former senior
official in the executive, legislative, administrative, military or judicial
branches of a foreign government (whether elected or not), a senior official of
a major foreign political party, or a senior executive of a foreign
government-owned corporation. In addition, a “senior foreign political figure”
includes any corporation, business or other entity that has been formed by, or
for the benefit of, a senior foreign political figure.

4 

“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

5 

A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 

10



--------------------------------------------------------------------------------

(hh) [The Purchaser understands and agrees that in addition to the Company, the
Placement Agent will rely on the representations and warranties made by the
Purchaser in this Subscription Agreement, in determining, among other things,
fulfilling its obligations under Financial Industry Regulatory Authority
(“FINRA”) Rule 2111, with respect to an investment by the Purchaser in the
Securities.]

8. Indemnification. In addition to the indemnification provisions set forth in
Section 5(e), the Purchaser agrees to indemnify and hold harmless the Company
and [its]/[the Placement Agent and each of their] respective officers,
directors, employees, agents, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of any actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Purchaser of any covenant or agreement made by the
Purchaser herein or in any other document delivered in connection with this
Subscription Agreement.

9. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Subscription Agreement shall survive
the death or disability of the Purchaser and shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

10. Modification. This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

11. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 11). Any notice or other
communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof. If any notice is delivered
by fax or email to a party, it will be deemed to have been delivered on the date
the fax or email thereof is actually received, provided the original thereof is
sent by certified mail, in the manner set forth above, within twenty-four
(24) hours after the fax or email is sent.

12. Assignability. This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the Subscribed Shares, the Warrants or the Warrant
Shares, as the case may be, shall be made only in accordance with the respective
requirements of this Subscription Agreement, the Warrants and all applicable
laws. Any purported transfer or assignment in violation of this Section 12 shall
be null and void.

 

11



--------------------------------------------------------------------------------

13. Applicable Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts to be wholly performed within said State.

14. Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:

(a) Arbitration is final and binding on the parties.

(b) The parties are waiving their right to seek remedies in court, including the
right to a jury trial.

(c) Pre-arbitration discovery is generally more limited and different from court
proceedings.

(d) The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.

(f) All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration in New York, New York.
Judgment on any award of any such arbitration may be entered in any court having
jurisdiction of the person or persons against whom such award is rendered. Any
notice of such arbitration or for the confirmation of any award in any
arbitration shall be sufficient if given in accordance with the provisions of
this Subscription Agreement. The parties agree that the determination of the
arbitrators shall be binding and conclusive upon them.

15. Blue Sky Qualification. The purchase of Securities under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Securities from applicable federal and state securities
laws. The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction and, should qualification be necessary, the
Company shall be released from any and all obligations to maintain its offer,
and may rescind any sale contracted, in the jurisdiction.

16. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

12



--------------------------------------------------------------------------------

17. Confidentiality.

(a) The Purchaser acknowledges and agrees that any information or data the
Purchaser has acquired from or about the Company, not otherwise properly in the
public domain, was received in confidence. The Purchaser agrees not to divulge,
communicate or disclose, except as may be required by law or for the performance
of this Subscription Agreement, or use to the detriment of the Company or for
the benefit of any other person or persons, or misuse in any way, any
confidential information of the Company, including any scientific, technical,
trade or business secrets of the Company and any scientific, technical, trade or
business materials that are treated by the Company as confidential or
proprietary, including, but not limited to, ideas, discoveries, inventions,
developments and improvements belonging to the Company and confidential
information obtained by or given to the Company about or belonging to third
parties.

(b) The Purchaser acknowledges and agrees that certain information provided by
the Company in connection with the Offering may constitute material non-public
information under United States or other applicable securities laws, and that
the receipt of such information, if deemed to be material non-public
information, may restrict the Purchaser’s ability to trade in securities of the
Company, including but not limited to the Subscribed Shares, the Warrant Shares
or any other shares of Common Stock of the Company, until such time as the
information is made public. The Company undertakes no obligation to make public
disclosure of such information at any time, other than as may be required under
applicable United States securities laws.

18. Miscellaneous.

(a) This Subscription Agreement constitutes the entire agreement between the
Purchaser and the Company with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.

(b) The representations and warranties of the Company and the Purchaser made in
this Subscription Agreement shall survive the execution and delivery hereof and
delivery of the Subscribed Shares and the Warrants.

(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

(d) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original, but all of which shall together constitute
one and the same instrument.

(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

 

13



--------------------------------------------------------------------------------

(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

(g) The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

PRIVATE PLACEMENT OFFERING OF

CYTODYN INC.

SUBSCRIPTION INSTRUCTIONS

To subscribe for Securities in the private offering of CytoDyn Inc.:

 

1.

Date and Fill in the number of Securities being purchased and Complete and Sign
one (1) copy of the Subscription Agreement.

 

2.

Initial the Accredited Investor Certification page attached to the Subscription
Agreement.

 

3.

Complete and Sign one (1) copy of the Form of Warrant.

 

4.

[Complete and Sign the *** Purchaser Questionnaire]

 

5.

E-mail all forms to *** and then send all signed original documents to:

[***]

 

6.

Please wire funds directly to the Company pursuant to the following instructions
(unless other arrangements have been made):

Bank Name: ***

Bank Address: ***

ABA Number: ***

A/C Name: ***

A/C Number: ***

FBO: Investor Name                                          
                                                    

Address                                                               
                                                       



--------------------------------------------------------------------------------

CYTODYN INC.

SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT

Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of

(1) ______________ Subscribed Shares with an aggregate purchase price of $
_____________6 and

(2) Warrants exercisable for ______________7 shares of Common Stock.

(NOTE: to be completed by subscriber) and executes the Subscription Agreement.

 

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

 

Print Name(s)

  

 

Social Security Number(s)

 

Signature(s) of Subscriber(s)

  

 

Signature

 

Date

  

 

Address

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

 

   

 

Name of Partnership,     Federal Taxpayer Corporation, Limited    
Identification Number Liability Company or Trust    

 

By:  

 

   

 

  Name:     State of Organization   Title:     Date      

 

Address

 

Accepted and agreed:       CYTODYN INC.      

 

By:  

 

      Authorized Officer    

 

Date

 

6 

To be equal to the product of (i) the number of Subscribed Shares and (ii)
$0.50.

7 

To be equal to the product of (i) number of Subscribed Shares in Item 1 and (ii)
0.50.



--------------------------------------------------------------------------------

CYTODYN INC.

ACCREDITED INVESTOR CERTIFICATION

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial                 I have an individual net worth, or joint net worth with
my spouse, as of the date hereof in excess of $1 million. For purposes of
calculating net worth under this category, (i) the undersigned’s primary
residence shall not be included as an asset, (ii) indebtedness that is secured
by the undersigned’s primary residence, up to the estimated fair market value of
the primary residence at the time of the sale of securities, shall not be
included as a liability, (iii) to the extent that the indebtedness that is
secured by the primary residence is in excess of the fair market value of the
primary residence, the excess amount shall be included as a liability, and
(iv) if the amount of outstanding indebtedness that is secured by the primary
residence exceeds the amount outstanding 60 days prior to the execution of this
Subscription Agreement, other than as a result of the acquisition of the primary
residence, the amount of such excess shall be included as a liability.
Initial                 I have had an annual gross income for the past two years
of at least $200,000 (or $300,000 jointly with my spouse) and expect my income
(or joint income, as appropriate) to reach the same level in the current year.
Initial                 I am a director or executive officer of CytoDyn Inc. For
Non-Individual Investors (all Non-Individual Investors must INITIAL where
appropriate): Initial                 The investor certifies that it is a
partnership, corporation, limited liability company or business trust that is
100% owned by persons who meet at least one of the criteria for Individual
Investors set forth above. Initial                 The investor certifies that
it is a partnership, corporation, limited liability company or any organization
described in Section 501(c)(3) of the Internal Revenue Code, Massachusetts or
similar business trust that has total assets of at least $5 million and was not
formed for the purpose of investing the Company. Initial                 The
investor certifies that it is an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, whose investment decision is
made by a plan fiduciary (as defined in ERISA §3(21)) that is a bank, savings
and loan association, insurance company or registered investment adviser.



--------------------------------------------------------------------------------

Initial                 The investor certifies that it is an employee benefit
plan whose total assets exceed $5,000,000 as of the date of this Subscription
Agreement. Initial                 The undersigned certifies that it is a
self-directed employee benefit plan whose investment decisions are made solely
by persons who meet either of the criteria for Individual Investors. Initial
                The investor certifies that it is a U.S. bank, U.S. savings and
loan association or other similar U.S. institution acting in its individual or
fiduciary capacity. Initial                 The undersigned certifies that it is
a broker-dealer registered pursuant to §15 of the Securities Exchange Act of
1934. Initial                 The investor certifies that it is an organization
described in §501(c)(3) of the Internal Revenue Code with total assets exceeding
$5,000,000 and not formed for the specific purpose of investing in the Company.
Initial                 The investor certifies that it is a trust with total
assets of at least $5,000,000, not formed for the specific purpose of investing
in the Company, and whose purchase is directed by a person with such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of the prospective investment. Initial
                The investor certifies that it is a plan established and
maintained by a state or its political subdivisions, or any agency or
instrumentality thereof, for the benefit of its employees, and which has total
assets in excess of $5,000,000. Initial                 The investor certifies
that it is an insurance company as defined in §2(13) of the Securities Act, or a
registered investment company. Initial                 An investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in Section 2(a)(48) of that Act. Initial                 A
Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958. Initial                 A private business development company as
defined in Section 202(a)(22) of the Investment Advisers Act of 1940.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF WARRANT



--------------------------------------------------------------------------------

EXHIBIT B

SELLING STOCKHOLDER

NOTICE AND QUESTIONNAIRE

The undersigned is the beneficial owner of certain Securities of CytoDyn Inc., a
Delaware corporation (the “Company”), issued in accordance with the terms of the
Subscription Agreement (the “Subscription Agreement”) to which the form of this
Notice and Questionnaire was originally annexed.

The undersigned understands that the Company has filed or intends to file with
the Securities and Exchange Commission (the “Commission”) a registration
statement (the “Registration Statement”) to register, under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), the resale of the
Subscribed Shares and/or the Warrant Shares (collectively, the “Registrable
Securities”) beneficially owned by the undersigned.

All capitalized terms not otherwise defined herein shall have the meanings
ascribed thereto in the Subscription Agreement. A copy of the Subscription
Agreement is available from the Company upon written request at the following
address:

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and related
prospectus.

The undersigned beneficial owner of Registrable Securities (the “Selling
Stockholder”) hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

B-1



--------------------------------------------------------------------------------

SELLING STOCKHOLDER QUESTIONNAIRE

 

1.

Name.

Full Legal Name of Selling Stockholder:

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

2.

Address for Notices to Selling Stockholder:

Telephone:

Fax:

Contact Person:

 

3.

Broker-Dealer Status:

 

  (a)

Are you a broker-dealer?

Yes  ☐    No  ☐

 

  (b)

If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes  ☐    No  ☐

Note:    If “no” to Section 3(b), the Commission’s staff has indicated that you
should he identified as an underwriter in the Registration Statement.

 

B-2



--------------------------------------------------------------------------------

  (c)

Are you an affiliate of broker-dealer?

Yes  ☐    No  ☐

 

  (d)

If “yes” to Section 3(c), do you certify that you purchased the Registrable
Securities in the ordinary course of business, and at the time of the purchase
of the Registrable Securities to be resold, you had no agreements or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

Yes  ☐    No  ☐

Note:    If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4.

Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Subscription Agreement.

Type and amount of other securities beneficially owned by the Selling
Stockholder:

 

5.

Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equityholders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

B-3



--------------------------------------------------------------------------------

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and related prospectus
and any amendments or supplements thereto.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date:                                                  

   

Beneficial

Owner:                                                                  

    By:                                   
                                         
                                               Name:       Title:

 

B-4